Citation Nr: 0210933	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  01-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim as to whether the character of the appellant's 
discharge constitutes a bar to Department of Veterans Affairs 
(VA) benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The appellant had active service from May 1971 to October 
1974.  His DD Form 214 indicates that his discharge was under 
other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 letter issued by the VA 
Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  The RO has notified the appellant of the type of evidence 
needed to support his claim.

2.  The appellant was discharged from service under other 
than honorable conditions following a continuous period of 
over 180 days of absence without official leave (AWOL).

3.  In a May 1985 administrative decision, the RO determined 
that the appellant's discharge was a bar to receipt of VA 
benefits; the appellant was notified of this decision and of 
his appellate rights in June 1990, but he did not respond 
within one year.

4.  Subsequent to June 1990, the appellant has not submitted 
any evidence or documentation bearing directly and 
substantially on the question of whether there existed 
compelling circumstances to warrant the prolonged period of 
AWOL.




CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the appellant's claim as to whether the character of his 
discharge constitutes a bar to VA benefits.  38 U.S.C.A. 
§§ 5103, 7104, 7105 (2001); 38 C.F.R. § 3.156 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the applicable law 
during the pendency of this appeal. On November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2001)).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date, including the present claims.  
Implementing regulations were recently published.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

Among other things, the VCAA mandates enhanced notification 
duties.  In the November 2001 Statement of the Case, the RO 
informed the appellant of the type of evidence needed to 
reopen his claim, specifically evidence showing compelling 
circumstances to warrant the prolonged period of AWOL leading 
to his discharge.  

The Board notes that, to date, it does not appear that the RO 
has informed the appellant of the newly enacted provisions of 
the VCAA.  Given the peculiarities of the present case, 
however, the type of evidence involved is comprised of the 
appellant's own contentions and resulting documentation and 
does not necessarily include medical evidence, unless the 
question of insanity is implicated.  As such, the Board finds 
that there has been essential compliance with the newly 
enacted provisions of 38 U.S.C.A. § 5103, even though the RO 
did not provide specific notice of what type of evidence the 
RO would obtain, as opposed to that which the appellant would 
have to provide.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the appellant are to be avoided).  But see Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(generally, the VA must provide a specific explanation of the 
type of evidence necessary to substantiate an appellant's 
claims, as well as which portion of that evidence (if any) 
was to be provided by the appellant and which portion the VA 
would attempt to obtain on his behalf). 

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105(c) (West 1991 & Supp. 2001).  However, under 38 U.S.C.A. 
§ 5108 (West 1991), "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)). 

In a May 1985 administrative decision, the RO determined that 
the appellant's discharge for the period of service from May 
10, 1971 to October 12, 1974 was issued under other than 
honorable conditions and constituted a bar to the receipt of 
VA benefits.  

In this decision, the RO indicated that records from the 
United States Army had been received and that the appellant 
had periods of AWOL from January 10 to January 21 of 1974, 
from February 5 to March 6 of 1974, and from March 7, 1974 
until September 11, 1974.  Furthermore, the RO noted that 
this final period of AWOL was in excess of 180 days and that, 
under 38 C.F.R. § 3.12(c)(6), VA benefits were not payable 
when a discharge under other than honorable conditions is 
issued as a result of a period of AWOL of at least 180, 
except in cases of "compelling circumstances" to warrant 
the prolonged unauthorized absence.

As to the question of "compelling circumstances," the RO 
fully considered a four page statement made by the appellant 
just prior to discharge.  In this statement, the appellant 
indicated that the compelling reason for his extended period 
of AWOL was concern for his wife's health.  However, the RO 
determined that this statement did not show that the 
appellant had compelling reasons for his prolonged absence.
The RO also indicated that the question of insanity, which is 
considered a valid legal defense under 38 C.F.R. 
§ 3.12(c)(6)(3) (2001), was not applicable in this case.

The Board is aware that there is no indication that the 
appellant was notified of this decision imminently following 
its issuance.  However, following the receipt of a separate 
claim in June 1990, the RO, in a June 1990 letter, informed 
the appellant that a character of discharge determination had 
been made in his case and that it was unfavorable, resulting 
in a bar to his receipt of VA benefits.  In the same letter, 
the appellant was duly notified of his procedural and 
appellate rights.  However, the appellant did not respond 
within one year of notification.  The RO's determination, 
therefore, is final, and the question thus arises whether, 
subsequent to June 1990, the appellant has submitted new and 
material evidence to reopen the claim as to whether the 
character of his discharge constitutes a bar to VA benefits.

The evidence received into the claims file since June 1990 
falls into five different categories: (1) duplicative copies 
of military records from September 1974, (2) non-duplicative 
copies of military records dated from October 1973 to October 
1974, (3) medical records dated from September 1996 to April 
1999, (4) lay submissions received in December 1999 and April 
2000 relating to a claim for service connection for post-
traumatic stress disorder (PTSD), and (5) the transcript of 
the appellant's June 2002 Travel Board hearing.

First, the Board notes that the duplicative copies of the 
September 1974 military records cannot be deemed new and 
material evidence, as copies of such records were already 
contained in the claims file at the time of the prior final 
decision.

Second, while the military records dated from October 1973 to 
October 1974 were not previously of record, these records 
concern either a performance assessment (from October 1973) 
or procedural documentation regarding the appellant's 
discharge.  Significantly, these records are entirely silent 
as to any "compelling circumstances" for reconsidering the 
character of the appellant's discharge.  Therefore, while 
these records are new, they do not bear directly and 
substantially on the question of whether such circumstances 
as would warrant a revision of the character of discharge 
existed and cannot be considered material evidence.

Third, the medical records dated from September 1996 to April 
1999 concern only treatment for current disabilities.  
Although treatment for situational anxiety is included in 
these records, none of the appellant's recent treatment 
providers has set forth any sort of opinion as to his state 
of mental health during the period leading up to his 
discharge.  As such, these records, while new to the claims 
file, do not bear directly and substantially on the question 
of whether "compelling circumstances" as would warrant a 
revision of the character of the appellant's discharge 
existed and cannot be considered material evidence.

Fourth, the lay submissions from December 1999 and April 2000 
concern the in-service events that allegedly led to the 
appellant's claimed PTSD.  Significantly, however, the 
appellant has not argued in either submission that he was 
insane at the time of service.  Rather, he has provided 
statements regarding a post-service disorder.  Moreover, 
while the appellant has provided a description of stressful 
events in Southeast Asia during service, his DD Form 214's 
indicate that he had no foreign/overseas service.  The Board 
therefore finds nothing in these new submissions that could 
be interpreted as bearing directly and substantially on the 
question of whether "compelling circumstances" as would 
warrant a revision of the character of the appellant's 
discharge existed.  Therefore, this evidence is not material.

Finally, the Board observes that, during his June 2002 
hearing, the appellant argued that his extended period of 
AWOL during service resulted from his wife's health problems.  
However, this testimony is entirely cumulative of the 
aforementioned in-service statement, in which the appellant 
attempted to justify the extended period of AWOL.  As this 
testimony is cumulative in nature, it cannot be deemed new 
and material evidence.

Overall, the newly submitted evidence from the appellant does 
not bear directly and substantially on the question of 
whether there existed compelling circumstances to warrant the 
prolonged period of AWOL.  As such, new and material evidence 
has not been submitted to reopen the appellant's claim as to 
whether the character of his discharge constitutes a bar to 
VA benefits, and his present appeal is denied.


ORDER

As new and material evidence has not been submitted to reopen 
the appellant's claim as to whether the character of his 
discharge constitutes a bar to VA benefits, the appeal is 
denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

